The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teaches a method and system wherein applications may stream application data, such as log entries from application servers to analytics system. Analytic system may process the logs in real time to monitor the health of the applications, application servers and/or their integrations. This health information may be presented to an administrator via visualization/alerting system. Log collector may include a log scheduler for gathering information from application servers, this process may indicate what information to retrieve from which applications and when. Zonneveld  et al,, (U.S. Patent number 10,860,405) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method, a system, and a computer-readable storage medium comprises a set of log files obtained applied to an extended window, a second set of log files obtained for a software system, the second set of log files applies to a shortened window, determining based on a time series analysis a particular error-event surge in a detection period in the second set of log files that is abnormal as compared to the shortened window, determine that the particular error-event surge does not fit a periodic pattern, and based on the determining, characterize the particular error-event surge as an anomaly. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of automatically detecting anomalies in converged software stacks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

Primary Examiner, Art Unit 2114